Citation Nr: 0920674	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for vertigo.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

All claims on appeal, including the reopened claims for 
service connection for bilateral hearing loss and vertigo, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral 
hearing loss and vertigo, then characterized as "hearing 
loss with vertigo," were denied in an unappealed January 
1981 rating decision.

2.  Evidence received since the January 1981 rating decision 
is new, addresses the question of an etiological link between 
both bilateral hearing loss and vertigo and service, and 
raises a reasonable possibility of substantiating the claims 
for service connection for both disorders.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for vertigo.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


In this case, the Veteran's initial claim for service 
connection for "hearing loss with vertigo" was denied in a 
January 1981 rating decision.  In this decision, the RO 
"noted with interest" that the Veteran's entrance 
examination showed evidence of a bilateral high frequency 
hearing loss and that he was discharged with normal hearing.

Evidence of record at the time of this rating decision 
included the Veteran's service treatment records, including 
an October 1959 enlistment examination report showing pure 
tone thresholds of 40 or higher at 4000 Hertz bilaterally, 
treatment for otitis externa in March 1960 and sore ears in 
August 1960, and a December 1960 separation examination 
report and audiometric chart showing pure tone thresholds 
only for 500, 1000, and 2000 Hertz bilaterally.  The claims 
file also included several post-service private medical 
records, including a statement from L. L. Bergeron, M.D., 
dated in October 1980.  In this statement, Dr. Bergeron noted 
that it was somewhat difficult to determine the exact onset 
of the Veteran's disabilities, but "apparently most of his 
hearing loss and vertigo had been noted after exposure to an 
explosion in 1960, and being in an auto accident in 1968."

The Veteran was notified of the unfavorable January 1981 
rating decision in February 1981 but did not respond within 
the following year.  The Board therefore finds that the 
January 1981 rating decision is final under 38 U.S.C.A. § 
7105(c), and the question for the Board now is whether new 
and material evidence has been received by the RO in support 
of the Veteran's claim since the issuance of that decision.

In this regard, the Board notes that the claims file now 
contains an earlier January 1979 statement from Dr. Bergeron, 
which had not previously been included in the claims file.  
In this statement, as with the October 1980 statement, Dr. 
Bergeron described vertigo and sensorineural hearing loss, 
cited to the fact that it was "somewhat difficult" to 
determine the onset of the Veteran's disabilities, and noted 
the 1960 explosion and the 1968 auto accident.  Unlike the 
October 1980 statement, however, Dr. Bergeron further 
asserted that both cited incidents "aggravated his ear 
symptoms."  

This comment about aggravation distinguishes this statement 
from the October 1980 statement, and the Board accordingly 
finds that the 1979 statement is "neither cumulative nor 
redundant" of the evidence of record at the time of the 
January 1981 rating decision.  The Board is also mindful of 
the significance of the "aggravated" ear symptoms in light 
of the Veteran's elevated 4000 Hertz audiometric thresholds 
at entry into service.  Consequently, the 1979 statement 
raises the question of an etiological link between both 
bilateral hearing loss and vertigo and service.

The Board also notes that the claims file now includes a 
September 2002 statement from Douglas J. Skarada, M.D., who 
noted that the Veteran had "noise exposure in the military 
with loud noises due to explosions."  In rendering an 
assessment, Dr. Skarada described the Veteran as "an 
interesting patient who has noise[-]induced hearing loss."  
There is no indication from this statement that Dr. Skarada 
was aware of any nonservice-related history of noise 
exposure.

In summary, the aforementioned evidence raises a reasonable 
possibility of substantiating the Veteran's claims for 
service connection for bilateral hearing loss and vertigo, 
and those claims are accordingly reopened.  To this extent 
only, the appeal is granted.  For reasons described in 
further detail below, however, additional evidentiary 
development is needed on remand before the Board can render a 
final disposition on the merits of these claims.

II.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's favorable disposition of the 
limited question of whether new and material evidence has 
been received to reopen the Veteran's claims, no further 
discussion of the adequacy of notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  Rather, to the extent that such 
action is warranted in this case, that action is addressed in 
the REMAND section of this decision.



ORDER

New and material evidence has been received to reopen a claim 
for service connection for bilateral hearing loss; to this 
extent only, the appeal is granted.

New and material evidence has been received to reopen a claim 
for service connection for vertigo; to this extent only, the 
appeal is granted.


REMAND

As noted above, the cited January 1979 opinion from Dr. 
Bergeron raises a question of whether the Veteran's bilateral 
hearing loss and vertigo are etiologically related to 
service.  This opinion also references tinnitus, and the 
Board further notes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  For all of these reasons, a VA 
examination addressing the nature and etiology of all three 
of these disorders is "necessary" under 38 U.S.C.A. 
§ 5103A(d).

With regard to all of the claims on appeal, the Board notes 
that the Veteran reported being paid "sustenance disability 
payments for a few years" from both the Social Security 
Administration (SSA) and "Worker's Comp" in a statement 
received in April 2006, but the record does not reflect that 
efforts have been made to obtain corresponding medical 
records.  Such efforts are required, pursuant to 38 C.F.R. 
§ 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records 
when the veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  Specifically, 
the Veteran should be requested to 
describe the dates and circumstances of 
any workers' compensation payments, as 
well as any other medical treatment for 
which corresponding reports are not 
currently of record.  For private 
treatment providers, he should be 
requested to fill out signed release 
forms.

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of reported medical treatment 
which are not currently associated with 
the Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  SSA should also be contacted, and all 
medical documentation corresponding to 
the reported grant of SSA disability 
benefits should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.


4.  Then, the Veteran should be afforded 
a VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral hearing loss, vertigo, and 
tinnitus.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner, including pure tone 
threshold testing (in decibels) and the 
Maryland CNC speech recognition test, 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is first requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
bilateral hearing loss disability noted 
at entry into service underwent an 
increase in severity beyond natural 
progression during service.  The examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not that the claimed vertigo and 
tinnitus, if found to be current and 
chronic, are etiologically related to 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


